 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on
December 22, 2005 (the “Execution Date”), to be effective for all purposes as of
January 1, 2006 (the “Effective Date”), by and among General Nutrition Centers,
Inc., a Delaware corporation (the “Company”), GNC Corporation, a Delaware
corporation (“GNC”), and Robert J. DiNicola (the “Executive”).
          WHEREAS, the Company is a wholly owned subsidiary of GNC;
          WHEREAS, the Executive is currently a member of the Board of Directors
of each of GNC and the Company and is currently serving as the executive
Chairman of the Board of each of GNC and the Company; and
          WHEREAS, the Company desires to continue to employ the Executive, and
enter into a new employment agreement on the terms and subject to the conditions
set forth herein, and the Executive has agreed to be so employed.
          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
          1. Employment of Executive; Duties.
               1.1 Title. During the Employment Period (as defined in Section 2
hereof), the Executive shall serve as executive Chairman of the Board of the
Company and of GNC. The Executive shall have the normal duties, responsibilities
and authority commensurate with such positions.
               1.2 Duties. During the Employment Period, the Executive shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities of the Executive’s position and shall render such services
on the terms set forth herein. In addition, the Executive shall have such other
executive and managerial powers and duties as may reasonably be assigned to the
Executive by the Board of Directors of the Company (the “Board”), commensurate
with the Executive serving as executive Chairman of the Board. The Company may
adjust the duties and responsibilities of Executive as executive Chairman of the
Board, notwithstanding the specific title set forth in Section 1.1 hereof, based
upon the Company’s needs from time to time. Except for sick leave, reasonable
vacations and excused leaves of absence, the Executive shall, throughout the
Employment Period, devote the Executive’s working time, attention, knowledge and
skills, to such extent as may be necessary and appropriate as determined by the
Executive in his business judgment and in consultation with the Board,
faithfully and to the best of the Executive’s ability, to the duties and
responsibilities of the Executive’s positions in furtherance of the business
affairs and activities of the Company, and its subsidiaries and Affiliates (as
defined in Section 5.4(a) hereof). During the Employment Period, the Executive
shall spend sufficient time at the Company’s corporate headquarters in
Pittsburgh, Pennsylvania as the Executive and the Board shall deem necessary to
discharge the Executive’s responsibilities hereunder, and the Company shall
provide the

 



--------------------------------------------------------------------------------



 



Executive with an appropriate office and secretarial support at such corporate
headquarters. Notwithstanding the foregoing, the Company acknowledges that the
Executive currently intends not to reside in Pennsylvania and agrees that the
Executive shall not be required to relocate to Pittsburgh, Pennsylvania or any
other location. The Executive shall at all times be subject to, comply with,
observe and carry out (a) the Company’s rules, regulations, policies and codes
of ethics and/or conduct applicable to its employees generally and in effect
from time to time and (b) such rules, regulations, policies, codes of ethics
and/or conduct, directions and restrictions as the Board may from time to time
reasonably establish or approve for senior executive officers of the Company.
          2. Term of Employment.
               2.1 Employment Period. The employment of the Executive hereunder
shall continue until December 31, 2008 (the “Initial Employment Period”), unless
terminated earlier in accordance with the provisions of Section 4 of this
Agreement.
               2.2 Extension. Unless terminated earlier in accordance with the
provisions of Section 4 of this Agreement, the employment of the Executive
hereunder shall continue after the end of the Initial Employment Period for
additional one (1)-year periods (each an “Extension Period” and, together with
the Initial Employment Period, the “Employment Period”), unless the Company or
the Executive notifies the other in writing not less than one year prior to the
end of the Initial Employment Period, or the end of the applicable Extension
Period, of its or the Executive’s election, in its or the Executive’s sole
discretion, not to extend the Employment Period.
          3. Compensation and General Benefits.
               3.1 Base Salary.
                    (a) During the Employment Period, the Company agrees to pay
to the Executive an annual base salary in an amount equal to $750,000 (such base
salary, as may be adjusted from time to time pursuant to Section 3.1(b), is
referred to herein as the “Base Salary”). The Executive’s Base Salary, less
amounts required to be withheld under applicable law, shall be payable in equal
installments in accordance with the Company’s normal payroll practices and
procedures in effect from time to time for the payment of salaries to officers
of the Company, but in no event less frequently than monthly.
                    (b) The Board or the Compensation Committee established by
the Board (the “Compensation Committee”) shall review the Executive’s
performance on an annual basis and, based on such review, may change the Base
Salary, as it, acting in its sole discretion, shall determine to be reasonable
and appropriate.
               3.2 Bonus.
                    (a) Annual Bonus. With respect to the 2006 calendar year and
with respect to each calendar year that commences during the Employment Period,
the Executive shall be eligible to receive from the Company an annual
performance bonus (the “Annual Bonus”) based upon the Company’s attainment of
annual goals established by the Board or the

2



--------------------------------------------------------------------------------



 



Compensation Committee, which are based on the Company’s sales, earnings before
interest, taxes, depreciation and amortization (“EBITDA”) and cash generation
goals. The Executive’s target Annual Bonus shall be fifty percent (50%) of the
Executive’s Base Salary with a maximum of one hundred and twenty percent (120%)
of the Executive’s Base Salary if the Company exceeds the EBITDA and debt
amortization goals based on levels to be determined by the Board or the
Compensation Committee for the applicable year. Any Annual Bonus earned shall be
payable in full as soon as reasonably practicable following the determination
thereof, but in no event later than May 15 of the following year, and in
accordance with the Company’s normal payroll practices and procedures. Except as
otherwise expressly provided in Section 4 hereof, any Annual Bonus (or portion
thereof) payable under this Section 3.2 shall not be payable unless the
Executive is employed by the Company on the last day of the period to which such
Annual Bonus relates.
                    (b) Success Bonus. In the event of the consummation of
(i) an initial underwritten public offering of shares of Common Stock, par value
$0.01 per share, of GNC (the “Common Stock”) or (ii) a Change of Control (as
defined in Exhibit A attached hereto), in each case where GNC Investors LLC has
received cash or other consideration representing at least a twenty-five percent
(25%) internal rate of return on its investment in the Common Stock, the
Executive shall be entitled to receive a one-time payment of a cash bonus in the
amount of One Million Dollars ($1,000,000) (the “Success Bonus”), provided that
the Executive is serving as Chairman of the Board at the time of consummation of
any such transaction; provided, further that in the event the Executive is
terminated without Cause or terminates for Good Reason (each as defined herein)
(x) within thirty (30) days prior to the consummation of such underwritten
initial public offering of Common Stock or the signing of such Change of Control
transaction or (y) between the signing and closing of such Change of Control
transaction, the Executive shall be entitled to the Success Bonus. Any Success
Bonus shall be payable as soon as reasonably practicable after the determination
thereof, but in no event later than 10 days after the effective date of such
public offering or Change of Control.
               3.3 Expenses. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Section 3.3 or elsewhere herein, the Executive shall be entitled to
receive reimbursement from the Company for all reasonable and necessary expenses
incurred by the Executive in performing the Executive’s duties hereunder on
behalf of the Company, subject to, and consistent with, the Company’s policies
for expense payment and reimbursement, in effect from time to time, including,
but not limited to, all reasonable expenses incurred in connection with hotels,
meals, transportation and the like while in Pittsburgh and first-class air
travel to and from Pittsburgh for the Executive and his spouse as reasonably
necessary during the Employment Period.
               3.4 Fringe Benefits. Except for sick leave, vacation pay, Company
-paid holidays, or as otherwise expressly set forth in this Agreement, the
Executive shall not be entitled to participate in, or to receive benefits under,
any benefit plans, arrangements or policies made available by the Company to any
of its executives and key management employees or employees generally. In the
event the Executive becomes entitled to any fringe benefits under this Section
3.4, the award of any such benefits shall be separate and distinct from the
right of the Executive to receive the Annual Bonus payment from the Company
described in Section 3.2(a).

3



--------------------------------------------------------------------------------



 



               3.5 Stock Options.
                    (a) As of the Execution Date, pursuant to the General
Nutrition Centers Holding Company (presently known as GNC Corporation) 2003
Omnibus Stock Incentive Plan (the “Plan”), the Executive shall be granted one or
more options to purchase a total of 150,000 shares of Common Stock with a per
share exercise price equal to $6.00 per share, which has been determined to be
no less than the fair market value per share on the date of grant (the
“Option”), for the Executive’s service as Chairman of the Board of GNC and the
Company. The Option shall have a term of seven (7) years from the date of grant.
The Option shall be an “incentive stock option” to the maximum extent permitted
under applicable law and to the extent that the Option does not qualify as an
“incentive stock option,” it shall constitute or be granted as a separate
non-qualified stock option. The Option shall become vested and exercisable
immediately with respect to 50% of the shares subject to the Option and the
remaining 50% shall vest and become exercisable on the first anniversary of the
Execution Date, subject to Executive’s continued employment as Chairman of the
Board; provided, however, that in the event of the Executive’s death or “Total
Disability” (as defined in Section 4.2(b) hereof), any unvested portion of the
Option shall immediately vest and become exercisable. If the Executive should no
longer be employed as Chairman of the Board, but continues service as a director
of GNC and/or the Company, the option shall not terminate within 90 days as
currently provided with respect to incentive stock options, and shall continue
to be exercisable to the extent vested; provided, however, that following
90 days after the termination of employment, any portion of the Option that is
an incentive stock option, to the extent not previously exercised, shall
automatically convert into a non-qualified stock option. Except as otherwise
provided herein, the Option shall be subject to the terms and conditions of the
Plan and the form of option agreement applicable for other senior executives of
the Company approved by the Administrator of the Plan (as defined therein).
                    (b) Subject to Section 4 below and the approval of the
Compensation Committee and the GNC Compensation Committee, or other
Administrator of the Plan, the Executive shall be eligible to participate in and
be granted future awards under the Plan.
                    (c) In the event of (i) the Executive’s death or “Total
Disability” (as defined in Section 4.2(b) hereof) or (ii) a Change of Control
(as defined in Exhibit A attached hereto), all of the Executive’s stock options
granted pursuant to the Plan shall vest in full and become immediately
exercisable, but in no event shall such options be exercisable following their
expiration date.
               3.6 Stock Award. Subject to the terms set forth in this
Section 3.6, on the Effective Date, GNC hereby agrees to issue a stock award
(the “Stock Award”) to the Executive 25,000 shares of Common Stock (the “Stock
Award Shares”).
                    (a) Purchase Price. The purchase price for the Stock Award
shall be an amount equal to the par value per share of the Common Stock
multiplied by the number of Stock Award Shares. Such purchase price shall be
deemed paid in full upon issuance in consideration of the Executive’s services
rendered to the Company and GNC.

4



--------------------------------------------------------------------------------



 



                    (b) Securities Law Compliance.
                         (i) Restricted Securities. The Stock Award Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and are being issued to the Executive in reliance upon the
exemption for such registration provided by Section 4(2) of the Securities Act.
The Executive hereby confirms that the Executive has been informed that the
Stock Award Shares will be restricted securities under the Securities Act and
may not be resold or transferred unless the Stock Award Shares are first
registered under the federal securities laws or unless an exemption from such
registration is available. The Executive understands that GNC is under no
obligation to register any resale of the Stock Award Shares and that an
exemption may not be available or may not permit the Executive to resell or
transfer any of the Stock Award Shares in the amounts or at the times proposed
by the Executive. Accordingly, the Executive hereby acknowledges that the
Executive is prepared to hold the Stock Award Shares for an indefinite period
and that the Executive is aware of the requirements of Rule 144 promulgated by
the Securities and Exchange Commission pursuant to the Securities Act
(“Rule 144”) and other exemptions from the registration requirements of the
Securities Act.
                         (ii) Restrictions on Disposition of Stock Award Shares.
If the Stock Award Shares have not been registered under the Securities Act, the
Executive shall make no disposition of the Stock Award Shares unless and until
there is compliance with all of the following requirements:
                              (A) the Executive shall have furnished the Company
with a written summary of the terms and conditions of the proposed disposition.
                              (B) the Executive shall have complied with all
requirements of this Agreement applicable to the disposition of the Stock Award
Shares.
                              (C) the Executive shall have provided the Company
with written assurances, in form and substance satisfactory to the Company, that
(1) the proposed disposition does not require registration of the Stock Award
Shares under the Securities Act or (2) all appropriate action necessary for
compliance with the registration requirements of the Securities Act or any
exemption from registration available under the Securities Act (including
Rule 144) has been taken.
                         (iii) Restrictive Legends.
                              (A) The stock certificates for all of the Stock
Award Shares shall be endorsed with the following restrictive legend:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS, AND MAY BE OFFERED,

5



--------------------------------------------------------------------------------



 



PLEDGED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IF REGISTERED
PURSUANT TO THE PROVISIONS OF THE ACT AND SUCH LAWS, OR IN COMPLIANCE WITH AN
APPLICABLE EXEMPTION FROM REGISTRATION.”
                              (B) The Stock Award Shares shall be subject to the
terms and conditions of that certain Stockholders’ Agreement, dated as of
December 5, 2003, by and among GNC, GNC Investors, LLC, Apollo Investment Fund
V, L.P. and the other stockholders of GNC signatory thereto. Accordingly, the
stock certificates for all of the Stock Award Shares shall also be endorsed with
the following restrictive legend:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE ALSO SUBJECT TO A
STOCKHOLDERS’ AGREEMENT, DATED AS OF DECEMBER 5, 2003, AS IT MAY BE AMENDED FROM
TIME TO TIME (THE “AGREEMENT”), WHICH CONTAINS PROVISIONS REGARDING (I) CERTAIN
RESTRICTIONS ON THE TRANSFER OF SUCH SECURITIES, (II) CERTAIN TAG-ALONG RIGHTS
AND DRAG-ALONG RIGHTS APPLICABLE TO SUCH SECURITIES, (III) CERTAIN RESTRICTIONS
ON VOTING AND THE GRANT OF AN IRREVOCABLE PROXY AND (IV) CERTAIN OTHER MATTERS.
A COPY OF SUCH AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF
THE COMPANY. ANY TRANSFER OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE OR ANY
INTEREST THEREIN IN VIOLATION OF THE AGREEMENT IS NULL AND VOID.”
                    (c) Tax Consequences; Withholding of Taxes. The Executive
has reviewed with the Executive’s own tax advisors the federal, state and local
tax consequences of the Stock Award. The Executive is relying solely on such
advisors and not on any statements or representations of GNC or any of its
Affiliates or agents. The Executive understands that the Executive (and not GNC)
shall be responsible for the Executive’s own tax liability as a result of the
Stock Award. Since there are no restrictions on the Stock Award and the Stock
Award Shares are fully vested upon issuance, the Stock Award constitutes
compensation income to the Executive for federal or state income tax purposes.
The Executive either shall deliver to the Company such amount of money as
required to meet the Company’s minimum obligation under applicable tax laws or
regulations for withholding,

6



--------------------------------------------------------------------------------



 



          4. Termination.
               4.1 General. The employment of the Executive hereunder (and the
Employment Period) shall terminate as provided in Section 2 hereof, unless
earlier terminated in accordance with the provisions of this Section 4.
               4.2 Death or Disability of the Executive.
                    (a) The employment of the Executive hereunder (and the
Employment Period) shall terminate upon (i) the death of the Executive, and
(ii) at the option of the Company, upon not less than fifteen (15) days’ prior
written notice to the Executive or the Executive’s personal representative or
guardian, if the Executive suffers a “Total Disability” (as defined in
Section 4.2(b) hereof). Upon termination for death or Total Disability, (A) the
Company shall pay to the Executive, guardian or personal representative, as the
case may be, the Executive’s current Base Salary for the remainder of the
Employment Period in effect immediately prior to the date of termination, and
(B) the Company shall also pay to the Executive, guardian or personal
representative, as the case may be, a prorated share of the Annual Bonus
pursuant to Section 3.2 hereof (based on the period of actual employment) that
the Executive would have been entitled to had the Executive worked the full year
during which the termination occurred, provided that bonus targets are met for
the year of such termination. Any bonus shall be payable as soon as reasonably
practicable following the determination thereof, but in no event later than
May 15 of the following year, and in accordance with the Company’s normal
payroll practices and procedures
                    (b) Subject to the last sentence of this Section 4.2(b), for
purposes of this Agreement, “Total Disability” shall mean (i) if the Executive
is subject to a legal decree of incompetency (the date of such decree being
deemed the date on which such disability occurred), (ii) the written
determination by a physician selected by the Company (which expense shall be
paid by the Company) that, because of a medically determinable disease, injury
or other physical or mental disability, the Executive is unable substantially to
perform, with or without reasonable accommodation, the material duties of the
Executive required hereby, and that such disability has lasted for ninety
(90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12)-month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any. In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive hereby
consents to (x) any examinations that the Board or the Compensation Committee
determines are relevant to a determination of whether the Executive is mentally
and/or physically disabled or are required by the Company physician, (y) furnish
such medical information as may be reasonably requested and (z) waive any
applicable physician patient privilege that may arise because of such
examination. All expenses incurred by the Executive under this subsection shall
be paid by the Company. Notwithstanding anything to the contrary in this
Section 4.2(b), Total Disability shall have the definition of “Disabled”
contained in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), in any instance in which amounts are paid under this Agreement as a
result of Executive’s Total Disability and such amounts are treated as deferred
compensation under Section 409A of the Code.

7



--------------------------------------------------------------------------------



 



                    (c) With respect to outstanding stock options and other
equity-based awards held by the Executive as of the date of termination pursuant
to this Section 4.2, (i) as provided in Section 3.5(b), all of the Executive’s
stock options granted pursuant to the Plan shall vest in full and become
immediately exercisable, and (ii) any such vested and exercisable options shall
expire immediately following the expiration of the one hundred eighty (180)-day
period following such date of termination.
               4.3 Termination by the Company Without Cause or Resignation by
the Executive For Good Reason.
                    (a) The Company may terminate the Executive’s employment
without “Cause” (as defined in Section 4.3(g)), and thereby terminate the
Executive’s employment (and the Employment Period) under this Agreement at any
time with no requirement for notice to the Executive.
                    (b) The Executive may resign, and thereby terminate the
Executive’s employment (and the Employment Period), at any time for “Good
Reason” (as defined in Section 4.3(f) hereof), upon not less than sixty
(60) days’ prior written notice to the Company specifying in reasonable detail
the reason therefore; provided, however, that the Company shall have a
reasonable opportunity to cure any such Good Reason (to the extent possible)
within thirty (30) days after the Company’s receipt of such notice; and provided
further that, if the Company is not seeking to cure, the Company shall not be
obligated to allow the Executive to continue working during such period and may,
in its sole discretion, accelerate such termination of employment (and the
Employment Period) to any date during such period.
                         (i) Executive may not terminate employment under this
Agreement for Good Reason regarding any of the Company’s acts or omissions of
which Executive had actual notice for 60 days or more prior to giving notice of
termination for Good Reason.
                         (ii) A determination of whether the Executive
legitimately has Good Reason for termination of the Executive’s employment under
this Agreement, and of whether the Company has effectively cured and thus
eliminated the grounds for such Good Reason, shall be made only by the
disinterested members of the Board, within the sole judgment and discretion of
the disinterested members of the Board.
               (c) In the event the Executive’s employment is terminated
pursuant to this Section 4.3, then, subject to Section 4.3(d) hereof, the
following provisions shall apply:
                         (i) The Company shall continue to pay the Executive the
Base Salary to which the Executive would have been entitled pursuant to
Section 3.1 hereof (at the Base Salary rate during the year of termination) had
the Executive remained in the employ of the Company until the expiration of the
Employment Period in effect immediately prior to the date of termination, with
all such amounts payable in accordance with the Company’s normal payroll
practices and procedures in the same manner and at the same time as though the
Executive remained employed by the Company.

8



--------------------------------------------------------------------------------



 



                         (ii) If such termination occurs upon or within six
(6) months following a Change of Control (as defined in Exhibit A attached
hereto), the Company shall continue to pay the Executive the Base Salary to
which the Executive would have been entitled pursuant to Section 3.1 hereof (at
the Base Salary rate during the year of termination) for the greater of (A) the
period set forth in Section 4.3(c)(i) hereof or (B) a two (2)-year period
following such date of termination, with all such amounts payable in accordance
with the Company’s normal payroll practices and procedures in the same manner
and at the same time as though the Executive remained employed by the Company,
subject to Section 4.3(c)(viii) hereof.
                         (iii) In the event the Executive’s employment is
terminated pursuant to this Section 4.3 without Cause, and if the Company has
previously effected reductions in the Executive’s Base Salary and the base
salary of all executives at the same level as the Executive, which reductions
were substantially similar, then the Base Salary rate for purposes of
Section 4.3(c)(i) or (ii) hereof shall be the Base Salary rate in effect
immediately prior to such reductions.
                         (iv) The Company shall pay to the Executive a prorated
share of the Annual Bonus pursuant to Section 3.2 hereof (based on the period of
actual employment) that the Executive would have been entitled to had the
Executive worked the full year during which the termination occurred, provided
that bonus targets are met for the year of such termination. The bonus shall be
payable as soon as reasonably practicable following the determination thereof,
but in no event later than May 15 of the following year, and in accordance with
the Company’s normal payroll practices and procedures.
                         (v) With respect to outstanding options and other
equity-based awards held by the Executive as of the date of termination pursuant
to this Section 4.3, (A) any such options that are not vested or exercisable as
of such date of termination shall immediately expire and any such equity-based
awards that are not vested as of such date of termination shall immediately be
forfeited, and (B) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the one
hundred eighty (180)-day period following such date of termination.
                    (d) As a condition precedent to the Executive’s right to
receive the benefits set forth in Section 4.3(c) hereof, the Executive agrees to
execute a release of the Company and its respective Affiliates, officers,
directors, stockholders, employees, agents, insurers, representatives and
successors from and against any and all claims that the Executive may have
against any such Person (as defined in Section 5.4(f) hereof) relating to the
Executive’s employment by the Company and the termination thereof, such release
to be in form and substance reasonably satisfactory to the Company.
                    (e) Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, vesting,
distribution or transfer by the Company or any successor, or any Affiliate of
the foregoing or by any other Person or that any other event occurring with
respect to the Executive and the Company for the Executive’s benefit, whether
paid or payable or distributed or distributable under the terms of this
Agreement or otherwise (including under any employee benefit plan) (a “Payment”)
would be subject to or result in the imposition of the excise tax imposed by
Section 4999 of the Code (and any

9



--------------------------------------------------------------------------------



 



regulations or guidance promulgated or issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the amount of the Payment shall be
reduced to the highest amount that may be paid by the Company or other entity
without subjecting any such Payment to the Excise Tax (the “Payment Reduction”).
The Executive shall have the right to designate those payments or benefits that
shall be reduced or eliminated under the Payment Reduction to avoid the
imposition of the Excise Tax, subject to the confirmation of the Accounting Firm
(as defined herein) with respect to the intended effect thereof. Notwithstanding
the foregoing, the Payment Reduction shall not apply if the Executive would, on
a net after-tax basis, receive less compensation than if the Payment were not so
reduced.
                         (i) Subject to the provisions of Section 4.3(e)(ii),
all determinations required to be made under this Section 4.3(e), including
whether and when a Payment is subject to Section 4999 and the assumptions to be
utilized in arriving at such determination and in determining an appropriate
Payment Reduction, shall be made by PricewaterhouseCoopers LLP, or any other
nationally recognized accounting firm that shall be the Company’s outside
auditors at the time of such determination (the “Accounting Firm”), which
Accounting Firm shall provide detailed supporting calculations to the Executive
and the Company within fifteen (15) business days of the receipt of notice from
the Company or the Executive that there will be a Payment that the Person giving
notice believes may be subject to the Excise Tax. All fees and expenses of the
Accounting Firm shall be borne by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in
determining whether a Payment Reduction is required and the amount thereof
(subject to Sections 4.3(e)(ii) and (iii)), in the absence of material
mathematical or legal error.
                         (ii) As a result of uncertainty in the application of
Section 4999 that may exist at the time of the initial determination by the
Accounting Firm, it may be possible that in making the calculations required to
be made hereunder, the Accounting Firm shall determine that a Payment Reduction
need not be made that properly should be made (an “Overpayment”) or that a
Payment Reduction not properly needed to be made should be made (an
“Underpayment”). If, within seventy-five (75) days after the Accounting Firm’s
initial determination under Section 4.3(e)(i), the Accounting Firm shall
determine that an Overpayment was made, any such Overpayment shall be treated
for all purposes, to the extent practicable and subject to applicable law, as a
loan to the Executive with interest at the applicable Federal rate provided for
in Section 1274(d) of the Code and shall be repaid by the Executive to the
Company within thirty-five (35) days after the Executive receives notice of the
Accounting Firm’s determination; provided, however, that the amount to be repaid
by the Executive to the Company either as a loan or otherwise as a lump sum
payment (where a loan is not practicable or permitted by law) shall be reduced
to the extent that any portion of the Overpayment to be repaid will not be
offset by a corresponding reduction in tax by reason of such repayment of the
Overpayment. If the Accounting Firm shall determine that an Underpayment was
made, any such Underpayment shall be due and payable by the Company to the
Executive within thirty-five (35) days after the Company receives notice of the
Accounting Firm’s determination.
                         (iii) The Executive shall give written notice to the
Company of any claim by the IRS that, if successful, would require the payment
by the Executive of an Excise Tax, such notice to be provided within fifteen
(15) days after the

10



--------------------------------------------------------------------------------



 



Executive shall have received written notice of such claim. The Executive shall
cooperate with the Company in determining whether to contest or pay such claim
and shall not pay such claim without the written consent of the Company, which
shall not be unreasonably withheld, conditioned or delayed.
                         (iv) This Section 4.3(e) shall remain in full force and
effect following the termination of the Executive’s employment for any reason
until the expiration of the statute of limitations on the assessment of taxes
applicable to the Executive for all periods in which the Executive may incur a
liability for taxes (including Excise Taxes), interest or penalties arising out
of the operation of this Agreement.
                    (f) For purposes of this Agreement, the Executive would be
entitled to terminate the Executive’s employment for “Good Reason” if without
the Executive’s prior written consent:
                         (i) the Company fails to comply with any material
obligation imposed by this Agreement;
                         (ii) the Company changes the Executive’s position from
that of Chairman of the Board; provided, however, that a change in the
Executive’s duties or responsibilities without a change in the Executive’s
position as Chairman of the Board shall not constitute Good Reason;
                         (iii) the Company effects a reduction in the
Executive’s Base Salary, unless all executives at the same level as the
Executive receive a substantially similar reduction in base salary;
                         (iv) The Company requires the Executive to relocate his
residence; or
                         (v) the failure of GNC to grant the Executive the
Option.
                    (g) For purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following events, and the Company shall
have the sole discretion to determine the existence of Cause:
                         (i) a failure by the Executive to comply with any
obligation under this Agreement;
                         (ii) the Executive’s being indicted for (A) any felony
or (B) any misdemeanor that causes or is likely to cause harm or embarrassment
to the Company or any of its Affiliates, in the reasonable judgment of the
Board;
                         (iii) theft, embezzlement or fraud by the Executive in
connection with the performance of the Executive’s duties hereunder;

11



--------------------------------------------------------------------------------



 



                         (iv) the Executive’s engaging in any activity that
gives rise to a material conflict with the Company or any of its Affiliates;
                         (v) the misappropriation by the Executive of any
material business opportunity of the Company or any of its Affiliates;
                         (vi) any failure to comply with, observe or carry out
the Company’s rules, regulations, policies and codes of ethics and/or conduct
applicable to its employees generally and in effect from time to time, including
(without limitation) those regarding conflicts, potential conflicts of interest
or the appearance of a conflict of interest
                         (vii) any failure to comply with, observe or carry out
the rules, regulations, policies, directions, codes of ethics and/or conduct and
restrictions established or approved by the Board from time to time for senior
executive officers of the Company, including (without limitation) those
regarding conflicts, potential conflicts of interest or the appearance of a
conflict of interest;
                         (viii) substance abuse or use of illegal drugs that, in
the reasonable judgment of the Board, (A) impairs the Executive’s performance of
the Executive’s duties hereunder or (B) causes or is likely to cause harm or
embarrassment to the Company or any of its Affiliates; and
                         (ix) engagement in conduct that Executive knows or
should know is injurious to the Company or any of its Affiliates.
     4.4 Termination For Cause, Voluntary Resignation Other Than For Good Reason
or Election Not to Extend the Employment Period.
                    (a) (i) The Company may, upon action of the Board, terminate
the employment of the Executive (and the Employment Period) at any time for
“Cause,” (ii) the Executive may voluntarily resign other than for Good Reason
and thereby terminate the Executive’s employment (and the Employment Period)
under this Agreement at any time upon not less than thirty (30)-days’ prior
written notice or (iii) either the Company or the Executive may elect not to
extend or further extend the Employment Period pursuant to Section 2.2 hereof.
                    (b) The following provisions shall apply upon termination by
the Company for Cause, by the Executive as the result of resignation for other
than for Good Reason, or by the Company or the Executive at the end of the
Employment Period as the result of an election not to extend or further extend
the Employment Period:
                         (i) The Executive shall be entitled to receive all
amounts of earned but unpaid Base Salary and benefits accrued through the date
of such termination. Except as provided below, all other rights of the Executive
(and all obligations of the Company) hereunder shall terminate as of the date of
such termination.
                         (ii) With respect to outstanding options and other
equity-based awards held by the Executive as of the date of termination pursuant
to this Section 4.4, (i) any such options that are not vested or exercisable as
of such date of termination

12



--------------------------------------------------------------------------------



 



shall immediately expire and any such equity-based awards that are not vested as
of such date of termination shall immediately be forfeited, and (ii) any such
options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the ninety (90)-day period
following such date of termination.
                    (c) Before the Company may terminate the Executive for Cause
pursuant to Section 4.4(a)(i), the disinterested members of the Board shall
deliver to the Executive a written notice of the Company’s intent to terminate
the Executive for Cause, and the Executive shall have been given a reasonable
opportunity to cure any such acts or omissions (which are susceptible of cure as
reasonably determined by the disinterested members of the Board) within thirty
(30) days after the Executive’s receipt of such notice.
               4.5 Resignation from Officer Positions. Upon the termination of
the Executive’s employment for any reason (unless otherwise agreed in writing by
the Company and the Executive), the Executive will be deemed to have resigned,
without any further action by the Executive, from any and all officer, director
and/or director positions that the Executive, immediately prior to such
termination, (a) held with the Company or any of its Affiliates and (b) held
with any other entities at the direction of, or as a result of the Executive’s
affiliation with, the Company or any of its Affiliates. If for any reason this
Section 4.5 is deemed to be insufficient to effectuate such resignations, then
Executive will, upon the Company’s request, execute any documents or instruments
that the Company may deem necessary or desirable to effectuate such
resignations. In addition, the Executive hereby designates the Secretary or any
Assistant Secretary of the Company and of any Affiliate to execute any such
documents or instruments as the Executive’s attorney-in-fact to effectuate such
resignations if execution by the Secretary or any Assistant Secretary of the
Company or Affiliate is deemed by the Company or the Affiliate to be a more
expedient means to effectuate such resignation or resignations.
          5. Confidentiality, Work Product and Non-Competition and
Non-Solicitation.
               5.1 Confidentiality.
                    (a) In connection with the Executive’s employment with the
Company, the Company promises to provide the Executive with access to
“Confidential Information” (as defined in Section 5.4 hereof) in support of the
Executive’s employment duties. The Executive recognizes that the Company’s
business interests require a confidential relationship between the Company and
the Executive and the fullest practical protection and confidential treatment of
all Confidential Information. At all times, both during and after the Employment
Period, the Executive shall not directly or indirectly: (i) appropriate, use or
disclose, or otherwise “Misappropriate” (as defined in Section 5.4 hereof), any
Confidential Information, including, without limitation, originals or copies of
any Confidential Information, in any media or format, except for the Company’s
benefit within the course and scope of the Executive’s employment or with the
prior written consent of the Chief Executive Officer of the Company (the “Chief
Executive Officer”); or (ii) take or encourage any action that would circumvent,
interfere with or otherwise diminish the value or benefit of the Confidential
Information to any of the Company Parties.

13



--------------------------------------------------------------------------------



 



                    (b) All Confidential Information is the property of the
respective Company Parties, the appropriation, use and/or disclosure of which is
governed and restricted by this Agreement.
                    (c) The Executive acknowledges and agrees that:
                         (i) the Executive occupies a unique position within the
Company, and the Executive is and will be intimately involved in the development
and/or implementation of Confidential Information;
                         (ii) in the event the Executive breaches this
Section 5.1 with respect to any Confidential Information, such breach shall be
deemed to be a Misappropriation of such Confidential Information; and
                         (iii) any Misappropriation of Confidential Information
will result in immediate and irreparable harm to the Company.
                    (d) Upon receipt of any formal or informal request seeking
the Executive’s direct or indirect disclosure or production of any Confidential
Information to any Person, the Executive shall promptly and timely notify the
Company and provide a description and, if applicable, hand deliver a copy of
such request to the Company. The Executive irrevocably nominates and appoints
the Company as the Executive’s true and lawful attorney-in-fact to act in the
Executive’s name, place and stead to perform any act that the Executive might
perform to defend and protect against any disclosure of Confidential
Information.
                    (e) At any time the Company may request, during or after the
Employment Period, the Executive shall deliver to the Company all originals and
copies of Confidential Information and other Company property within the
Executive’s possession, custody or control, regardless of form or format,
including, without limitation any Confidential Information produced by the
Executive. Both during and after the Employment Period, the Company shall have
the right of reasonable access to review, inspect, copy and/or confiscate any
Confidential Information within the Executive’s possession, custody or control.
                    (f) During the Employment Period, the Executive represents
and agrees that the Executive will not use or disclose any confidential or
proprietary information or trade secrets of others, including but not limited to
former employers, and that the Executive will not bring onto the premises of the
Company or access such confidential or proprietary information or trade secrets
of such others, unless consented to in writing by said others, and then only
with the prior written authorization of the Company.
               5.2 Work Product/Intellectual Property.
                    (a) Assignment. The Executive hereby assigns to the Company
all right, title and interest to all “Work Product” (as defined in Section 5.4
hereof) that relates to any of the Company Parties’ actual or anticipated
business, research and development or existing or future products or services,
or that is conceived, reduced to practice, developed or made using any
equipment, supplies, facilities, assets, information or resources of any of the
Company Parties (including, without limitation, any intellectual property
rights).

14



--------------------------------------------------------------------------------



 



                    (b) Disclosure. The Executive shall promptly disclose Work
Product to the Chief Executive Officer and perform all actions reasonably
requested by the Company (whether during or after the Employment Period) to
establish and confirm the ownership and proprietary interest of any of the
Company Parties in any Work Product (including, without limitation, the
execution of assignments, consents, powers of attorney, applications and other
instruments). The Executive shall not file any patent or copyright applications
related to any Work Product except with the written consent of the Chief
Executive Officer.
               5.3 Non-Competition and Non-Solicitation.
                    (a) In consideration of the Confidential Information being
provided to the Executive as stated in Section 5.1 hereof, and other good and
valuable new consideration as stated in this Agreement, including, without
limitation, employment and/or continued employment with the Company, and the
business relationships, Company goodwill, work experience, customer
relationships and other fruits of employment that the Executive will obtain, use
and develop under this Agreement, the Executive agrees to the restrictive
covenants stated in this Section 5.3.
                    (b) During the Employment Period and until the end of the
Restricted Period (as defined in Section 5.4 hereof), the Executive agrees that
the Executive will not, directly or indirectly, on the Executive’s own behalf or
on the behalf of any other Person, within the United States of America or in any
other country or territory in which the businesses of the Company are conducted:
                         (i) engage in a Competing Business, including, without
limitation, by owning, managing, operating, controlling, being employed by,
providing services as a consultant or independent contractor to or participating
in the ownership, management, operation or control of any Competing Business;
                         (ii) induce or attempt to induce any customer, vendor,
supplier, licensor or other Person in a business relationship with any Company
Party, for which the Executive or employees working under the Executive’s
supervision had any direct or indirect responsibility during the Employment
Period, (A) to do business with a Competing Business, or (B) to cease, restrict,
terminate or otherwise reduce business with the Company for the benefit of a
Competing Business, regardless of whether the Executive initiates contact ; or
                         (iii) (A) solicit, recruit, persuade, influence, or
induce, or attempt to solicit, recruit, persuade, influence, or induce anyone
employed or otherwise retained by any of the Company Parties (including any
independent contractor or consultant), to cease or leave their employment or
contractual or consulting relationship with any Company Party, regardless of
whether the Executive initiates contact for such purposes, or (B) hire, employ
or otherwise attempt to establish, for any Person, any employment, agency,
consulting, independent contractor or other business relationship with any
Person who is or was employed or otherwise retained by any of the Company
Parties (including any independent contractor or consultant).

15



--------------------------------------------------------------------------------



 



                    (c) The parties hereto acknowledge and agree that,
notwithstanding anything in Section 5.3(a)(i) hereof, (i) the Executive may own
or hold, solely as passive investments, securities of Persons engaged in any
business that would otherwise be included in Section 5.3(a)(i), as long as with
respect to each such investment the securities held by the Executive do not
exceed five percent (5%) of the outstanding securities of such Person and such
securities are publicly traded and registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); and (ii) the Executive
may serve on the board of directors (or other comparable position) or as an
officer of any entity at the request of the Board; provided, however, that in
the case of investments otherwise permitted under clause (i) above, the
Executive shall not be permitted to, directly or indirectly, participate in, or
attempt to influence, the management, direction or policies of (other than
through the exercise of any voting rights held by the Executive in connection
with such securities), or lend the Executive’s name to, any such Person.
                    (d) The Executive acknowledges and agrees that, for purposes
of this Section 5.3, indirect acts by the Executive shall include, without
limitation, an act by the Executive’s spouse, ancestor, lineal descendant,
lineal descendant’s spouse, sibling or other member of the Executive’s immediate
family.
                    (e) the Executive acknowledges that (i) the restrictive
covenants contained in this Section 5.3 hereof are ancillary to and part of an
otherwise enforceable agreement, such being the agreements concerning
Confidential Information and other consideration as stated in this Agreement,
(ii) at the time that these restrictive covenants are made, the limitations as
to time, geographic scope and activity to be restrained, as described herein,
are reasonable and do not impose a greater restraint than necessary to protect
the good will and other legitimate business interests of the Company, including
without limitation, Confidential Information (including trade secrets),
relationships with existing and prospective customers, customer goodwill and
business productivity, (iii) in the event of termination of the Executive’s
employment, the Executive’s experiences and capabilities are such that the
Executive can obtain gainful employment without violating this Agreement and
without the Executive incurring undue hardship, and (iv) based on the benefits
stated in Sections 3 and 5.1 hereof and other new consideration as recited in
Section 5.3(a) hereof, including, without limitation, the disclosure and use of
Confidential Information, the restrictive covenants of this Section 5.3, as
applicable according to their terms, shall remain in full force and effect even
in the event of the Executive’s involuntary termination from employment, with or
without Cause.
               5.4 Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
                    (a) An “Affiliate” of any specified Person means any other
Person, whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

16



--------------------------------------------------------------------------------



 



                    (b) “Company Parties” means the Company, and its direct and
indirect parents, subsidiaries and Affiliates, and their successors in interest.
                    (c) “Competing Business” means any business that competes
with any of the Company Parties, including, without limitation, any enterprise
that engages in, owns or operates businesses that market, sell, distribute,
manufacture or otherwise are involved in the nutritional supplements industry
                    (d) Confidential Information.
                         (i) Definition. “Confidential Information” means any
and all material, information, ideas, inventions, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic, technical or otherwise), arrangements, pricing
and other data of or relating to any of the Company Parties (as well as their
customers and/or vendors) that is confidential, proprietary or trade secret
(A) by its nature, (B) based on how it is treated or designated by a Company
Party, (C) because the disclosure of which would have a material adverse effect
on the business or planned business of any of the Company Parties and/or (D) as
a matter of law.
                         (ii) Exclusions. Confidential Information does not
include material, data, and/or information (A) that any Company Party has
voluntarily placed in the public domain, (B) that has been lawfully and
independently developed and publicly disclosed by third parties, (C) that
constitutes the general non-specialized knowledge and skills gained by the
Executive during the Employment Period or (D) that otherwise enters the public
domain through lawful means; provided, however, that the unauthorized
appropriation, use or disclosure of Confidential Information by the Executive,
directly or indirectly, shall not affect the protection and relief afforded by
this Agreement regarding such information.
                         (iii) Inclusions. Confidential Information includes,
without limitation, the following information (including without limitation,
compilations or collections of information) relating or belonging to any Company
Party (as well as their customers and/or vendors) and created, prepared,
accessed, used or reviewed by the Executive during or after the Employment
Period: (1) product and manufacturing information, such as ingredients,
combinations of ingredients and manufacturing processes; (2) scientific and
technical information, such as research and development, tests and test results,
formulas and formulations and studies and analysis; (3) financial and cost
information, such as operating and production costs, costs of goods sold, costs
of supplies and manufacturing materials, non-public financial statements and
reports, profit and loss information, margin information and financial
performance information; (4) customer related information, such as customer
related contracts, engagement and scope of work letters, proposals and
presentations, customer related contacts, lists, identities, and prospects,
customer practices, plans, histories, requirements and needs, customer related
price information and formulae and information obtained from customers
concerning their products, businesses or equipment specifications; (5) vendor
and supplier related information, such as the identities, practices, history or
services of any vendors or suppliers and vendor or supplier contacts; (6) sales,
marketing and price information, such as marketing and sales programs and
related data, sales and marketing strategies and plans, sales and marketing
procedures and processes, pricing methods, practices and techniques and pricing

17



--------------------------------------------------------------------------------



 



schedules and lists; (7) database, software, and other computer related
information, such as computer programs, data, compilations of information and
records, software and computer files, presentation software and computer-stored
or backed-up information including e-mails, databases, word processed documents,
spreadsheets, notes, schedules, task lists, images and video; (8)
employee-related information, such as lists or directories identifying
employees, representatives and contractors, and information regarding the
competencies (knowledge, skill, experience), compensation and needs of
employees, representatives and contractors and training methods; and (9)
business- and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.
                    (e) “Misappropriate”, or any form thereof, means:
                         (i) the acquisition of any Confidential Information by
a Person who knows or has reason to know that the Confidential Information was
acquired by theft, bribery, misrepresentation, breach or inducement of a breach
of a duty to maintain secrecy, or espionage through electronic or other means
(each, an “Improper Means”); or
                         (ii) the disclosure or use of any Confidential
Information without the express consent of the Company by a Person who (A) used
Improper Means to acquire knowledge of the Confidential Information; or (B) at
the time of disclosure or use, knew or had reason to know that his or her
knowledge of the Confidential Information was (x) derived from or through a
Person who had utilized Improper Means to acquire it, (y) acquired under
circumstances giving rise to a duty to maintain its secrecy or limit its use, or
(z) derived from or through a Person who owed a duty to the Company to maintain
its secrecy or limit its use; or (C) before a material change of his or her
position, knew or had reason to know that it was a Confidential Information and
that knowledge of it had been acquired by accident or mistake.
                    (f) “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, business trust,
joint-stock company, estate, trust, unincorporated organization, government or
other agency or political subdivision thereof or any other legal or commercial
entity.
                    (g) “Restricted Period” means the longer of (i) twelve
(12) months after the date of termination of employment (the Executive’s last
day of work for the Company) or (ii) the period during which the Executive is
receiving payments from the Company pursuant to Section 4 hereof.
                    (h) “Work Product” means all patents and patent
applications, all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, creative works, discoveries, software,
computer programs, modifications, enhancements, know-how, formulations, concepts
and ideas, and all similar or related information (in each case whether or not
patentable), all copyrights and copyrightable works, all trade secrets,
confidential

18



--------------------------------------------------------------------------------



 



information, and all other intellectual property and intellectual property
rights that are conceived, reduced to practice, developed or made by the
Executive either alone or with others in the course of employment with the
Company (including employment prior to the date of this Agreement).
               5.5 Remedies. Because the Executive’s services are unique and
because the Executive has access to Confidential Information, the Executive
acknowledges and agrees that if the Executive breaches any of the provisions of
Section 5 hereof, the Company may suffer immediate and irreparable harm for
which monetary damages alone will not be a sufficient remedy. The restrictive
covenants stated in Section 5 hereof are without prejudice to the Company’s
rights and causes of action at law.
               5.6 Interpretation; Severability.
                    (a) The Executive has carefully considered the possible
effects on the Executive of the covenants not to compete, the confidentiality
provisions and the other obligations contained in this Agreement, and the
Executive recognizes that the Company has made every effort to limit the
restrictions placed upon the Executive to those that are reasonable and
necessary to protect the Company’s legitimate business interests.
                    (b) The Executive acknowledges and agrees that the
restrictive covenants set forth in this Agreement are reasonable and necessary
in order to protect the Company’s valid business interests. It is the intention
of the parties hereto that the covenants, provisions and agreements contained
herein shall be enforceable to the fullest extent allowed by law. If any
covenant, provision or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or agreement shall be
deemed reduced or modified with retroactive effect to render such covenant,
provision or agreement reasonable or otherwise enforceable (as the case may be),
and such covenant, provision or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties hereto shall mutually agree to a revision having an effect as close
as permitted by applicable law to the provision declared unenforceable. The
parties hereto agree that if a court having jurisdiction determines, despite the
express intent of the parties hereto, that any portion of the covenants,
provisions or agreements contained herein are not enforceable, the remaining
covenants, provisions and agreements herein shall be valid and enforceable.
Moreover, to the extent that any provision is declared unenforceable, the
Company shall have any and all rights under applicable statutes or common law to
enforce its rights with respect to any and all Confidential Information or
unfair competition by the Executive.
          6. Miscellaneous.
               6.1 Public Statements.
                    (a) Media Nondisclosure. The Executive agrees that during
the Employment Period or at any time thereafter, except as may be authorized in
writing by the Company, the Executive will not directly or indirectly disclose
or release to the Media any

19



--------------------------------------------------------------------------------



 



information concerning or relating to any aspect of the Executive’s employment
or termination from employment with the Company and/or any aspect of any dispute
that is the subject of this Agreement. For the purposes of this Agreement, the
term “Media” includes, without limitation, any news organization, station,
publication, show, website, web log (blog), bulletin board, chat room and/or
program (past, present and/or future), whether published through the means of
print, radio, television and/or the Internet or otherwise, and any member,
representative, agent and/or employee of the same.
                    (b) Non-Disparagement. The Executive agrees that during the
Employment Period or at any time thereafter, the Executive will not make any
statements, comments or communications in any form, oral, written or electronic
to any Media or any customer, client or supplier of the Company or any of its
Affiliates, which would constitute libel, slander or disparagement of the
Company or any of its Affiliates, including, without limitation, any such
statements, comments or communications that criticize, ridicule or are
derogatory to the Company or any of its Affiliates; provided, however, that the
terms of this Section 6.1(b) shall not apply to communications between the
Executive and, as applicable, the Executive’s attorneys or other persons with
whom communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure. The Executive further agrees that the
Executive will not in any way solicit any such statements, comments or
communications from others.
               6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF
TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE
EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS, OR CONTROVERSIES, WHETHER
STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM
THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT. In the event either party provides a notice of arbitration of any
dispute to the other party, the parties agree to submit that dispute to a single
arbitrator selected from a panel of arbitrators of JAMS located in Pittsburgh,
Pennsylvania. The arbitration will be governed by the JAMS Comprehensive
Arbitration Rules and Procedures in effect at the time the arbitration is
commenced. If for any reason JAMS cannot serve as the arbitration administrator,
the Company may select an alternative arbitration administrator such as the
American Arbitration Association, to serve under the terms of this Agreement.
                    (a) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE
EXCLUSIVE VENUE OF ANY SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING,
INCLUDING ANY COURT PROCEEDING, UNDER THIS AGREEMENT) SHALL BE ALLEGHENY COUNTY,
PENNSYLVANIA (THE “AGREED VENUE”).

20



--------------------------------------------------------------------------------



 



                    (b) Authority and Decision. The arbitrator shall have the
authority to award the same damages and other relief that a court could award.
The arbitrator shall issue a reasoned award explaining the decision and any
damages awarded. The arbitrator’s decision will be final and binding upon the
parties and enforceable by a court of competent jurisdiction. The parties will
abide by and perform any award rendered by the arbitrator. In rendering the
award, the arbitrator shall state the reasons therefor, including (without
limitation) any computations of actual damages or offsets, if applicable.
                    (c) Fees and Costs. In the event of arbitration under the
terms of this Agreement, the fees charged by JAMS or other arbitration
administrator and the arbitrator shall be borne by the parties as determined by
the arbitrator, except for any initial registration fee, which the parties shall
bear equally. Otherwise, the parties shall each bear their own costs, expenses
and attorneys’ fees incurred in arbitration; provided, however, that the
prevailing party shall be entitled to recover and have awarded its attorneys’
fees, court costs, arbitration expenses, and its portion of the fees and costs
charged by JAMS or other arbitration administrator, regardless of which party
initiated the proceedings, in addition to any other relief to which it may be
entitled.
                    (d) Limited Scope. The following are excluded from binding
arbitration under this Agreement: claims for workers’ compensation benefits or
unemployment benefits; replevin; and claims for which a binding arbitration
agreement is invalid as a matter of law.
               6.3 Injunctive Relief. The parties hereto may seek injunctive
relief in arbitration; provided, however, that as an exception to the
arbitration agreement set forth Section 6.2 hereof, the parties, in addition to
all other available remedies, shall each have the right to initiate an action in
any court of competent jurisdiction in order to request injunctive or other
equitable relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive
venue of any such proceeding shall be in the Agreed Venue. The parties agree
(a) to submit to the jurisdiction of any competent court in the Agreed Venue,
(b) to waive any and all defenses the Executive may have on the grounds of lack
of jurisdiction of such court and (c) that neither party shall be required to
post any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.
               6.4 Settlement of Existing Rights. In exchange for the other
terms of this Agreement, the Executive acknowledges and agrees that: (a) the
Executive’s entry into this Agreement is a condition of employment and/or
continued employment with the Company, as applicable; (b) except as otherwise
provided herein, this Agreement will replace any existing employment agreement
between the parties and thereby act as a novation, if applicable; (c) the
Executive is being provided with access to Confidential Information, including,
without limitation, proprietary trade secrets of one or more Company Parties, to
which the Executive has not previously had access; (d) all Company inventions
and intellectual property developed by the Executive during any past employment
with the Company and all goodwill developed with the Company’s clients,
customers and other business contacts by the Executive during any past

21



--------------------------------------------------------------------------------



 



employment with Company, as applicable, is the exclusive property of the
Company; and (e) all Confidential Information and/or specialized training
accessed, created, received or utilized by the Executive during any past
employment with Company, as applicable, will be subject to the restrictions on
Confidential Information described in this Agreement, whether previously so
agreed or not.
               6.5 Entire Agreement; Waiver. This Agreement contains the entire
agreement between the Executive and the Company with respect to the subject
matter hereof, and supersedes any and all prior understandings or agreements,
whether written or oral. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.
               6.6 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of conflict of laws.
               6.7 Successors and Assigns; Binding Agreement. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation, or sale of all or
substantially all of such Person’s assets or equity interests.
               6.8 Representation by Counsel; Independent Judgment. Each of the
parties hereto acknowledges that (a) it or the Executive has read this Agreement
in its entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone, and (c) it or the
Executive is entering into this Agreement of its or the Executive’s own free
will, without coercion from any source, based upon its or the Executive’s own
independent judgment.
               6.9 Interpretation. The parties and their respective legal
counsel actively participated in the negotiation and drafting of this Agreement,
and in the event of any ambiguity or mistake herein, or any dispute among the
parties with respect to the provisions hereto, no provision of this Agreement
shall be construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.
               6.10 Survival. The provisions of Sections 5 and 6 hereof shall
survive the termination of this Agreement.

22



--------------------------------------------------------------------------------



 



               6.11 Notices. All notices and communications hereunder shall be
in writing and shall be deemed properly given and effective when received, if
sent by facsimile or telecopy, or by postage prepaid by registered or certified
mail, return receipt requested, or by other delivery service which provides
evidence of delivery, as follows:
If to the Company or GNC, to:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attn: Board of Directors
          with a copy (which shall not constitute notice) to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201-4761
Attention: Ronald M. Gaswirth, Esq.
Telephone: (214) 999-4601
Facsimile: (214) 999-3601
E-mail: rgaswirth@gardere.com
If to the Executive, to:
Robert J. DiNicola
The most recent address of the Executive on file with the Company
or to such other address as one party may provide in writing to the other party
from time to time.
               6.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
               6.13 Captions. Paragraph headings are for convenience only and
shall not be considered a part of this Agreement.
               6.14 No Third Party Beneficiary Rights. Except as otherwise
provided in this Agreement, no entity shall have any right to enforce any
provision of this Agreement, even if indirectly benefited by it.
               6.15 Withholding. Any payments provided for hereunder shall be
paid net of any applicable withholding required under Federal, state or local
law and any additional withholding to which Executive has agreed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, on the Execution Date to be effective for
all purposes as of the Effective Date.

             
WITNESS/
           
ATTEST:
          GENERAL NUTRITION CENTERS, INC.
 
           
/s/ Sheila B. Kiggins
      By:         /s/ Joseph Fortunato
 
           
 
          Name: Joseph Fortunato
 
          Title: President and Chief Executive Officer
 
           
 
          GNC CORPORATION
 
           
/s/ Sheila B. Kiggins
      By:        /s/ Joseph Fortunato
 
           
 
          Name: Joseph Fortunato
 
          Title: President and Chief Executive Officer
 
           
 
          EXECUTIVE
 
           
/s/ Randall G. Ray
               /s/ Robert J. DiNicola
 
           
 
          Name: Robert J. DiNicola

Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Change of Control
     “Change of Control” means:
     (1) any event occurs the result of which is that any “Person,” as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of GNC or any successor company, including, without
limitation, through a merger or consolidation or purchase of Voting Stock of
GNC; provided that the Permitted Holders or their Related Parties do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the GNC Board of Directors; provided
further that the transfer of 100% of the Voting Stock of GNC to a Person that
has an ownership structure identical to that of GNC prior to such transfer, such
that GNC becomes a wholly owned Subsidiary of such Person, shall not be treated
as a Change of Control for purposes of the indenture;
     (2) after an initial public offering of Capital Stock of GNC, during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the GNC Board of Directors, together with any new directors
whose election by such GNC Board of Directors or whose nomination for election
by the stockholders of GNC was approved by a vote of a majority of the directors
of GNC then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the GNC Board of Directors then
in office;
     (3) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of GNC and its Subsidiaries taken as a whole to
any Person or group of related Persons other than a Permitted Holder or a
Related Party of a Permitted Holder; or
     (4) the adoption of a plan relating to the liquidation or dissolution of
GNC.
     For purposes of this definition, the following terms shall have the
meanings set forth below:
     An “Affiliate” of any specified Person means any other Person, whether now
or hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     “Apollo” means Apollo Management V, L.P. and its Affiliates or any entity
controlled

A-1



--------------------------------------------------------------------------------



 



thereby or any of the partners thereof.
     “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in, however designated, equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “GNC” means GNC Corporation, a Delaware corporation.
     “GNC Board of Directors” means the Board of Directors of GNC or any
committee thereof duly authorized to act on behalf of such Board of Directors.
     “Permitted Holder” means Apollo.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.
     “Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
     “Related Party” means:
     (1) any controlling stockholder, 80% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or
     (2) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (1).
     “Subsidiary” means, with respect to any specified Person:
     (1) any corporation, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

A-2



--------------------------------------------------------------------------------



 



     (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
     “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.
     Notwithstanding anything to the contrary in this Exhibit A, the definition
of Change of Control shall be interpreted consistently with the definition of
“Change of Control” contained in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations and guidance issued by the
Internal Revenue Service under Section 409A of the Code, including IRS Notice
2005-1.

A-3